This appellant, defendant in the court below, was indicted for the offense of murder in the second degree. He was convicted as charged, and the jury fixed his punishment at imprisonment in the penitentiary for a term of 15 years.
It is without dispute that the killing occurred at the home of the deceased, one Charlie Langston; that said Langston was killed by the defendant by having been shot through the body with a pistol; that, at the time of the killing, defendant, Myrick, was a guest in the home of the deceased.
The appeal here is rested upon several rulings of the court upon the admission of the evidence, and upon exceptions to the court's oral charge; also the refusal of several written charges requested by defendant. No motion for new trial was made.
We have carefully examined each ruling of the court upon the admission of the testimony, to which exceptions were reserved. No error of a reversible nature appears in any of these rulings. We are convinced that the substantial rights of defendant were not injuriously affected in this connection, and, as these exceptions involve only the simplest and most elementary propositions of law, there appears no necessity to discuss them in detail.
It appears to this court that the defendant was accorded a fair trial; that his rights in each instance were properly guarded; and that the oral charge of the court was not only fair to defendant, but was able and explicit. This charge covered every phase of the law governing the issues involved upon the trial of this case. The exceptions reserved to the oral charge are not well taken, and are without merit.
This brings us to the last question presented on this appeal. Was there reversible error in the refusal of either of the written charges requested by defendant? A careful examination of the refused charges convinces us that no reversible error appears. Such of the charges as contain a correct statement of the law were fairly and substantially covered by the oral charge of the court or by the written charges given at the request of the defendant.
A jury question was presented by the evidence adduced upon this trial. We regard the evidence as being amply sufficient to justify the jury in the verdict rendered. The record proper is without error also; therefore, the judgment of the circuit court from which this appeal was taken must be, and is, affirmed.
Affirmed.